Citation Nr: 1203006	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO.  09-46 756A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a left ankle inversion injury with avulsion fracture of the distal fibula.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel

INTRODUCTION

The Veteran had active service from August 2001 to August 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA) which, in part, denied service connection for a left ankle inversion injury with avulsion fracture of the distal fibula.

The Veteran presented testimony at a videoconference hearing chaired by the undersigned Veterans Law Judge in November 2011.  A transcript of the hearing is associated with the Veteran's claims folder. 


FINDING OF FACT

The Veteran has residuals, left ankle inversion injury with avulsion fracture of the distal fibula which have been related to service by competent medical evidence.  


CONCLUSION OF LAW

Residuals, left ankle inversion injury with avulsion fracture of the distal fibula were incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A (a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59,989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  Given the favorable disposition of the claim for service connection for a left ankle inversion injury with avulsion fracture of the distal fibula; the Board finds that all notification and development actions needed to fairly adjudicate this claim has been accomplished as to this issue.

Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Factual Background and Analysis

The Veteran seeks to establish service connection for a left ankle disability.  He claims that his current left ankle disability can be attributed to when he rolled his ankle in 2005 while in service in Dubai when getting out of a taxi cab. 

The Veteran's service treatment records are negative for complaints or treatments of a left ankle disability.  However, at his November 2011 hearing, the Veteran testified that he received treatment when he returned to his ship after his fall in 2005.  He noted that no x-rays were taken and he was told to ice his sprained ankle.  The Veteran testified that when receiving treatment after service in 2006, he was told that he had previously fractured his ankle which had healed.

The Veteran underwent a VA examination in January 2008.  His claims file was not available for the examiner.  The Veteran reported that he had an inversion type injury when he got out of a cab while serving overseas.  Since this time, he has had occasional pain.  Examination of the ankle revealed tenderness to palpitation at the distal tip of the lateral malleolus.  X-rays demonstrated an old avulsion fracture off the tip of the lateral melleolus which had healed.  Otherwise, the ankle was normal.  The diagnosis was left ankle inversion injury with avulsion fracture of the distal fibula.  The examiner noted that the Veteran did have evidence of an old avulsion fracture off the tip of his distal fibula or lateral malleolus that was consistent with the injury that he described when he was getting out of a cab.  He most likely had an inversion injury which involved the tip of his distal fibula.

As noted above, the available evidence shows that the Veteran is currently diagnosed as having a left ankle inversion injury with avulsion fracture of the distal fibula.

While the Veteran's service treatment records are negative for complaints of a left ankle injury, the VA examiner noted that the Veteran's ankle disability was consistent with the injury that he described of rolling his ankle when getting out of a cab during his service.

Accordingly, after resolving all reasonable doubt in favor of the Veteran, the Board finds service connection for a left ankle disability is warranted.  In support of this conclusion, the Board notes that while the Veteran's service treatment records are negative for an ankle injury, the current left ankle disability is consistent with the manner of injury in which the Veteran described injuring his ankle during service.  Additionally, there is no contrary medical evidence of record that indicates that the Veteran's left ankle disability was not related to his service. 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one that exists because an approximate balance of positive and negative evidence which does satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Thus, affording him the benefit of the doubt, the Board concludes that the criteria for service connection for a left ankle inversion injury with avulsion fracture of the distal fibula have been met. 


ORDER

Entitlement to service connection for a left ankle inversion injury with avulsion fracture of the distal fibula is granted.


____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


